ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2003, Bridgette Harris having been permanently barred from the practice of law before the United States Bankruptcy Court for the Eastern District of Virginia, Alexandria Division, by Order of that Court dated June 3,1999, and having had her license to practice law in the Commonwealth of Virginia revoked by Order of the Virginia State Bar Disciplinary Board entered on January 18, 2002; and the said Bridgette Harris having been disbarred by consent from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated December 4, 2002; the said Bridgette Harris having been directed on December 20, 2002, and February 28, 2003, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed; it is
ORDERED that Bridgette Harris is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.